PER CURIAM.
There is no controversy in this case as to the right of plaintiff to recover, nor as to the amount which is due it. Payment of the amount had been withheld by the defendant on account of its claim that the plaintiff was otherwise indebted to the government in respect of the operation of these and other vessels by plaintiff under charter from the defendant.
This claim of indebtedness was set forth by the defendant in its counterclaim filed in a suit by this plaintiff, The Atlantic Refining Company v. United States, C-978, decided December 2, 1929, in which this court awarded the defendant judgment for $74,585.90.
Judgment in plaintiff’s favor for $20,073.86 will be entered. It is so ordered.